Exhibit 10.2

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of March 15, 2005, by and between Venture Banking Group, a
division of Greater Bay Bank NA. (“Bank”) and Focus Enhancements, Inc.
(“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 15, 2004, as amended (the “Agreement”). Borrower and Bank desire
to amend certain provisions of the Agreement, all in accordance with the terms
of this Amendment.

 

NOW, THEREFORE, the parties agree as follows

 

1.         Amendment to Agreement. The Agreement is hereby amended as follows:

 

(a) Section 6.9 is amended to read as follows:

 

6.9     Maximum Net Loss

 

For any fiscal quarter of Borrower, Borrower shall not incur a net loss of more
than one hundred twenty percent (120%) of the projected amount of net loss for
such period as set forth in Borrower’s financial projections, delivered to Bank
on March 7, 2005 and attached hereto as Exhibit E.

 

2.         Conditions Precedent to Effectiveness. This Amendment shall become
effective only upon:

 

(a)             receipt by the Bank of the following (each of which shall be in
form and substance satisfactory to Bank):

 

(i)              counterparts of this Amendment duly executed on behalf of the
Borrower and the Bank;

 

(ii)             affirmation of guaranty by Carl Berg;

 

(b)              completion of such other matters and delivery of such other
agreements, documents and certificates as Bank may reasonably request.

 

3.           Representation and Warranties. Borrower represents and warrants
that the Representations and Warranties contained in the Agreement are true and
correct as of the date of this Amendment, and that no Event of Default has
occurred and is continuing.

 

4.         MISCELLANEOUS.

 

(a)           Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of Borrower and Bank and their respective successors
and assigns; provided, however, that the foregoing shall not authorize any
assignment by Borrower of its rights or duties hereunder.

 

(b)           Entire Agreement. This Amendment and the Loan Documents contain
the entire agreement of the parties hereto and supersede any other oral or
written agreements or understandings.

 

--------------------------------------------------------------------------------


 

(c)           Course of Dealing; Waivers. No course of dealing on the part of
Bank or its officers, nor any failure or delay in the exercise of any right by
Bank, shall operate as a waiver thereof, and any single or partial exercise of
any such right shall not preclude any later exercise of any such right. Bank’s
failure at any time to require strict performance by Borrower of any provision
shall not affect any right of Bank thereafter to demand strict compliance and
performance. Any suspension or waiver of a right must be in writing signed by an
officer of Bank.

 

(d)           Legal Effect. Except as amended by this Amendment, the Loan
Documents remain in full force and effect. If any provision of this Amendment
conflicts with applicable law, such provision shall be deemed severed from this
Amendment, and the balance of this Amendment shall remain in full force and
effect. Unless otherwise defined, all capitalized terms in this Amendment shall
have the meaning set forth in the Agreement.

 

(e)             Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

Focus Enhancements, Inc.

 

 

 

 

 

By

/s/ Gary Williams

 

 

 

 

Title

CFO

 

 

 

 

 

 

VENTURE BANKING GROUP, A DIVISION OF
GREATER BAY BANK N.A.

 

 

 

By

/s/ Todd Racine

 

 

 

 

Title

Vice President

 

 

--------------------------------------------------------------------------------